          Case 7:19-cv-11581-PMH Document 39
                                          38 Filed 04/21/21
                                                   04/20/21 Page 1 of 4




                                                          U.S. Department of Justice

                                                          United States Attorney
                                                          Southern District of New York
                                                          86 Chambers Street
                                                          New York, New York 10007


                                                          April 20, 2021

By ECF
The Honorable Philip M. Halpern
United States District Court
500 Pearl Street
New York, NY 10007

                Re:     McFall v. Walsh, Case No. 19 CV 11581 (PMH)
                                         Application granted in part. The fact discovery deadline shall be
Dear Judge Halpern:                      extended to July 19, 2021. The June 9, 2021 case management
                                         conference is adjourned to July 22, 2021 at 11:00 a.m. to be held via
        This Office represents Martin J. telephone
                                          Walsh, Secretary,
                                                    conference. United
                                                                   At theStates
                                                                          time ofDepartment    of conference,
                                                                                   the scheduled   Labor      all
(“DOL”), in this employment discrimination      action  brought    by  plaintiff Kathleen   McFall
                                         parties shall call the following number: (888) 398-2342; access code
(“Plaintiff” or “McFall”). 1 McFall, an African-American       female, expert
                                         345683. At the conference,      allegesdiscovery
                                                                                  that she on
                                                                                           was   terminated
                                                                                              damages    and
from her position within the DOL’s Wage      and Hour
                                         anticipated     Division
                                                     summary         (the “WHD”),
                                                                 judgment             due to will
                                                                            motion practice   herberace and (see
                                                                                                     discussed
                                         Doc. 37).
sex, and in reprisal for engaging in protected  activity, in violation of Title VII. McFall also seeks
judicial review of the Merit Systems Protection Board’s decision upholding the DOL’s removal
                                        With respect to Defendant's request that the Court so-order the
of McFall. We write to request entry of proposed
                                         the attached     proposed protective order concerning the
                                                     Privacy Act Order and Protective Order, Plaintiff is directed
handling of certain records to be exchanged    during   discovery.
                                        to file a letter in response by April 28, 2021 at 5 p.m.

         For context, the WHD is a civil SO
                                          lawORDERED.
                                               enforcement agency within the Department of Labor.
The WHD is responsible for administering and enforcing a number of federal laws and
                                          _______________________
regulations that establish basic labor standards.  These investigations are conducted by
                                          Philip M. Halpern
investigators of the WHD such as McFall     (“WHD Investigators”). A core responsibility of a
                                          United States District Judge
WHD Investigator is to gather evidence about employers under investigation. This work involves
obtaining sensitive information from employers      suchPlains,
                                          Dated: White    as payroll
                                                                 New records
                                                                     York    and employment
agreements, conducting interviews of employees       and21,employers,
                                                  April     2021       and gathering information
through confidential informants. After an investigation is completed, WHD Investigators make
an initial determination about whether the target-employer was in compliance with the law and,
if not, recommend whether penalties are appropriate. McFall was a WHD Investigator assigned
to the WHD office in White Plains (the “White Plains Office”). Starting in February 2017 until
her removal in April 2019, McFall’s direct supervisor was Denise Fernandez (“Fernandez”), the
Assistant District Director in charge of the White Plains Office and another office in
Poughkeepsie. The WHD removed McFall after finding deficiencies in her work performance.


1
 Martin J. Walsh was sworn in as the Secretary of the Department of Labor on March 23, 2021.
Per Federal Rule of Civil Procedure 25(d), Secretary Walsh is automatically substituted as a
party in place of Eugene Scalia, the former Secretary of the Department of Labor.
             Case 7:19-cv-11581-PMH Document 39
                                             38 Filed 04/21/21
                                                      04/20/21 Page 2 of 4




           Plaintiff seeks broad discovery of confidential, sensitive information:

1. WHD Investigators Supervised by Fernandez. Plaintiff seeks production of annual
   performance evaluations of WHD Investigators and emails containing Fernandez’s criticism of
   their work.

2. Investigations Conducted by McFall While Supervised by Fernandez. Case files contain the
   results of investigators’ work such as employer payroll information, witness interview
   statements, assessment of employer ability to pay fines, analysis of whether to bring an
   enforcement action, and the assigned investigator’s diary for that case, which the investigator
   uses to document case-related activity. WHD Investigators promise to protect the identify of
   employees who they interview to the extent possible. Plaintiff seeks production of all case diaries
   she prepared while supervised by Fernandez. She also seeks the entire case file of an
   investigation she conducted which is relevant to the DOL’s decision to remove her.

3. Other WHD Investigations. Plaintiff seeks the case diaries of all WHD Investigators prepared
   while she was supervised by Fernandez to identify the dates diary entries were made. She also
   seeks information about modifications to case files after initial submission to Fernandez for
   review.

4. Information Concerning Fernandez. For the period she was supervised by Fernandez, Plaintiff
   seeks production of every email sent or received by Fernandez outside of normal work hours and
   on weekends.

5. Employee Grievances. Plaintiff, a former union shop steward at the WHD, seeks production of
   certain grievances brought by co-workers against management.

            Each category contains voluminous information pertaining to third-parties (e.g., current
   and former WHD employees; private businesses investigated; employee witnesses). The Agency
   treats information in categories 1-3, and work-related emails in category 4 as confidential: (i)
   these documents contain private, sensitive information about employees such as performance
   reviews and grievances; (ii) private, sensitive information obtained during the course of an
   investigation which employers are required by law to provide, 2 confidential employee witness
   statements, and methods of analysis WHD uses to assess investigations and calculate penalties.

          As a result, the Government requested that the parties stipulate to the entry of the
   proposed protective order. Plaintiff declined to provide consent, proposing instead that the
   Government redact the names of third-parties so as to maintain confidentiality of the
   information. Although the parties have acted in good faith, we were unable to resolve our
   disagreement. Accordingly, the Government respectfully requests that the Court enter the
   attached proposed confidentiality order pursuant to Federal Rule of Civil Procedure 26(c), which
   authorizes the entry of such orders for good cause shown.


   2
    See 29 C.F.R § 516.7(b) (“Inspection of records. All records shall be available for inspection
   and transcription by the Administrator [of the Wage and Hour Division of the United States
   Department of Labor] or a duly authorized and designated representative.”).

                                                    2
         Case 7:19-cv-11581-PMH Document 39
                                         38 Filed 04/21/21
                                                  04/20/21 Page 3 of 4




        The proposed order addresses two issues. First, it authorizes the Government to produce
documents subject to the Privacy Act, 5 U.S.C. § 552a(b). In brief, the Privacy Act prohibits a
federal agency from producing documents or disclosing information derived from records linked
to an individual that are maintained in a system of record and retrieved by reference to the
individual name or other identifying information. Violation of this prohibition can subject an
agency to civil penalties (5 U.S.C. § 552a(g)) and the disclosing agency employee to criminal
penalties (5 U.S.C. § 552a(i)). To facilitate discovery in litigation involving a federal agency,
parties rely on an exception to the Privacy Act, 5 U.S.C. § 552a(b)(11), which permits
disclosure pursuant to court order, by entering into a stipulated protective order. This is the
practice in this District. 3 The Court has entered a protective order nearly identical to the one
proposed here. See Pratt v. Brenann, 18 CV 4799, Dkt. No. 50 (May 26, 2020). Second, the
proposed order protects the sensitive, private information gathered by a law enforcement agency
investigating private businesses which are required by law to provide certain information.

         The Government has objected to the scope of Plaintiff’s discovery requests as overly
broad, and the parties are attempting to negotiate in good faith to narrow the scope of those
requests. To be clear, however, the Government is not seeking a protective order to avoid the
production of responsive documents in question. The Government has agreed to produce a
significant number of requested documents about which there is no dispute as to their relevance.
Instead, we merely request that Plaintiff provide assurances – through a protective order – that
she will maintain the confidentiality of these documents, and use them only for purposes of this
litigation.

        Finally, on consent, I write respectfully to request a 45-day extension of the fact
discovery deadline from June 4 to July 19, 2021, with a corresponding adjustment of the
remaining case schedule. The request is being made because the scope of the request has resulted
in collecting a far greater number of documents than anticipated. To address the unexpected
breadth, during the last week alone, the undersigned has had multiple hours-long meetings with
the Agency’s IT staff concerning locating, obtaining and retrieving records. Further complicating
3
 See, e.g., Cole v. United States, 20 CV 7719 (JPO), Dkt. No. 15; Martinez v. United States, 20
CV 7275 (VEC), Dkt. No. 71; Santiago v. United States, 20 CV 6887 (SHS), Dkt. No. 31; Cruz
v. United States, 20 CV 4470 (RWL), Dkt. No. 32; Payne v. United States, 20 CV 3674 (SLC),
Dkt. No. 18; Fernandez-Rodriguez v. Licon-Vitale, 20 CV 3315 (ER), Dkt. No. 29; Matias v.
Brady Gonzalez, 20 CV 2325 (JLC), Dkt. No. 41; Powell v. United States, 19 CV 11351 (AKH),
Dkt. No. 63; Martinez v. United States, 19 CV 11320 (CS), Dkt. Nos. 15, 19; Shahabuddin v.
United States, 19 CV 10716 (LJL), Dkt. No. 22; United States v. Doonan, 19 CV 9578 (AT),
Dkt. No. 25; Campbell v. United States, 19 CV 9444 (VLB), Dkt. No. 45; Garcia v. Wheeler, 19
CV 8482 (LJL), Dkt. No. 39; Marie v. United States, 19 CV 6854; Cepeda v. United States, 19
CV 5967 (LGS), Dkt. No. 38; Ballis v. United States, 19 CV 5859 (GHW), Dkt. No. 61; Planned
Parenthood Federation of America, Inc v. Azare Ii, 19 CV 5433 (PAE), Dkt. No. 55; State of
New York v. United States Department of Health and Human Services, 19 CV 4676 (PAE), Dkt.
No. 131; Perdomo v. United States, 19 CV 3378 (KHP), Dkt. No. 17; Rosa v. United States, 19
CV 2473 (PKC), Dkt. No. 27; Campbell v. City of Yonkers, 19 CV 2117 (VLB), Dkt. No. 122;
The Innocence Project, Inc v. National Museum of Health and Medicine, 19 CV 1574 (AJN),
Dkt. No. 36; Cisse v. United States, 19 CV 614 (RWL), Dkt. No. 25; Days v. Police Department,
7:18 CV 11538 (AEK), Dkt. No. 143.

                                                3
          Case 7:19-cv-11581-PMH Document 39
                                          38 Filed 04/21/21
                                                   04/20/21 Page 4 of 4




these efforts, the WHI Office in White Plains, where relevant investigation case files are
maintained, has been closed to staff due to Covid restrictions, leading to additional delays in
collecting documents.

        We thank the Court for its consideration of this request.

                                                      Respectfully,

                                                      AUDREY STRAUSS
                                                      United States Attorney for the
                                                      Southern District of New York
                                                        Counsel for Defendant


                                                 By: /s/ Brandon Cowart
                                                     BRANDON H. COWART
                                                     Assistant United States Attorney for the
                                                     Southern District of New York
                                                     Tele.: (212) 637-2693
                                                     Email: brandon.cowart@usdoj.gov

Encl.

cc:     By ECF
        Susan L. Kruger
         Plaintiff’s Counsel




                                                 4
